Title: From Alexander Hamilton to Charles Cotesworth Pinckney, 23 October 1799
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth


Dr Sir
New York Oct. 23d. 1799

Your letter of the 12th. inst. found me at Trenton, from which place I have recently arrived.
The seventh Regt. together with the 5th. & 6th. was destined for Augusta. But I am not apprised how far the arrangements for this object, have been matured, and I believe that it may be most adviseable to quarter those Regiments for the present winter within their respective States. I thought it in order to say to the Secy. of War that in my opinion this disposition would best answer the purpose of the recruiting Service. If you agree in the general idea, it may be necessary for you to give directions accordingly.
The Battalion of Artillery for the Field is collecting at Harper’s Ferry.
Your letter to the Pay Mr. General has been forwarded.
It gives me great pleasure to learn that Mrs Pinckney’s health has mended. I trust you will be able to do as you mention—And by stopping at New York and taking a room with us, you will give pleasure both to Mrs Hamilton and myself. She desires to be affectionately remembered to Mrs Pinckney.
We consider our city as perfectly free from disease.
Very cordially and truly   Dr. Sir   yr
General Pinckney
